Citation Nr: 1547939	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-38 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1951 to June 1955 and from June 1956 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently returned to the VA RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


REMAND

Regrettably, the Board finds that additional development is warranted before the claim on appeal is decided.  

The Veteran asserts that he has additional disability, to include leg length discrepancy, as a result of a right total knee arthroplasty (TKA) performed at a VA Medical Center in September 2011.  Clinical records in the claims file indicate that the Veteran's right knee replacement utilized a relatively thick polyethylene insert.  In an October 16, 2012 treatment note from a physician at Blue Ridge Bone & Joint, the following was noted:

The thicker polyethylene suggests some difficulty in surgery in getting the ligamentous balancing correct.  It is a dynamic problem, but it could be made worse with activity, especially if the knee were a little bit lax.  The lengthening probably did take place, again, because of the thicker polyethylene.  That could lead to excessive stretching of the tissue around the knee and that could potentially be causing the pain that he is having.  There is no obvious evidence of infection or loosening on his workup.  Treatment would be to revise the knee into a different device and put in a more constrained device, which would allow placement of a thinner polyethylene.

The VA medical opinion regarding this claim, undated, but with a receipt date of February 28, 2014, into the Veteran's Veterans Benefits Management System file, does not mention the choice of the polyethylene insert and whether the thickness of the insert has played a role in the Veteran's complaints of pain and disability.  Therefore, the Board finds that an addendum opinion should be obtained to determine whether the Veteran has additional disability as a result of his September 2011 right TKA performed at a VA Medical Center due to the thickness of the polyethylene insert and, if so, whether that additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or, an event not reasonably foreseeable.  

Additionally, the AOJ should insure that the operative report of the Veteran's September 2011 surgery, along with pre-surgery treatment notes and updated, current treatment records are included in the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

The AOJ should also insure that the operative report of the Veteran's right knee replacement surgery in September 2011, along with treatment records for the year prior to the surgery, are in the claims file.

2.  Following completion of the above, the claims file should be returned to the VA orthopedic physician who provided the earlier opinion, in approximately February 2014, concerning the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151.  If this physician is not available, the claims file should be referred to another suitably qualified clinician, for a VA opinion.  If deemed appropriate, the Veteran maybe called in for a VA examination.  The examiner should provide the following medical opinions: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability as a result of the September 2011 right TKA, to specifically include leg length discrepancy?  The examiner must specifically discuss the findings and conclusions of a private physician that the surgery used a relatively thick polyethylene insert.  See October 16, 2012 treatment note from Blue Ridge Bone & Joint.

b)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment and/or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?  The examiner must specifically discuss the choice and use of the particular polyethylene insert used.  See October 16, 2012 treatment note from Blue Ridge Bone & Joint.

c)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?  The examiner must specifically discuss the choice and use of the particular polyethylene insert used.  See October 16, 2012 treatment note from Blue Ridge Bone & Joint.  When considering whether any additional or current disability was caused by an event not reasonably foreseeable, the examiner should consider any consent forms signed by the Veteran.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  

The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

